UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1303


JAMES LINLOR, Capt.,

                    Plaintiff - Appellant,

             v.

MICHAEL POLSON,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00013-AJT-JFA)


Submitted: September 13, 2018                               Decided: September 17, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Linlor, Appellant Pro Se. Kimere Jane Kimball, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Linlor appeals the district court’s order denying relief on his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971), and denying reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we deny Linlor’s motion to supplement the record and

affirm for the reasons stated by the district court. Linlor v. Polson, No. 1:17-cv-00013-

AJT-JFA (E.D. Va. Feb. 1, 2018 & Mar. 16, 2018). Additionally, we deny Linlor’s

motions for sanctions, and we dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2